Opinion issued September 12, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00845-CV
____________

IN RE K.E.S., Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, K.E.S., through her next friend, Julia Ann Sookma, filed a petition for
writ of mandamus and motion to stay on August 12, 2002, complaining of Judge
Millard's (1) July 29, 2002 order, transferring her suit to terminate parental rights to
Tarrant County.  On August 21, 2002, the clerk of this Court received a "corrected"
petition and a "corrected" motion to stay from relator.  On September 6, 2002, the
clerk of this Court received from relator a request to attach 10 additional pages to the
petition and motion to stay.  The clerk of the court is ordered to file the "corrected"
petition and motion to stay and the 10 additional pages previously received.  See Tex.
R. App. P. 38.7, 52.7(b).
	We deny the petition for writ of mandamus.  All pending motions are also
denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.  The Honorable Lisa A. Millard, judge of the 310th District Court of Harris County,
Texas.  The underlying suit is In the interest of K.E.S., a child, trial court cause no. 2002-33729.
2.   The Honorable Frank C. Price, former Justice, Court of Appeals, First District of
Texas at Houston, participating by assignment.